DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending; Claims 1-10 have been withdrawn from consideration. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an implantable system configured to be implanted in a patient and a method for use by an implantable system configured to be implanted in a patient, classified in A61N1/3655.
II. Claims 11-20, drawn to an implantable system configured to be implanted in a patient and a method for use by an implantable system configured to be implanted in a patient, classified in A61N1/36542.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, function, or effect, and do not overlap in scope. 
Invention I requires a controller configured to initially detect an onset of patient activity based on at least one of the one or more outputs of the temperature sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate; selectively activate 
Invention II requires a controller configured to initially detect an onset of patient activity based on at least one of the one or more outputs of the motion sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate; selectively activate and use at least one of the one or more outputs of the temperature sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the motion sensor; and cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the temperature sensor; wherein the temperature sensor is kept in a low power mode when not selectively activated by the controller to confirm or reject the detection of 13361 US0139PATENTthe onset of patient activity, as initially detected based on at least one of the one or more outputs of the motion sensor.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Jeffrey Kurin on August 26, 2021 a provisional election was made without traverse to prosecute the invention of II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 11, 12, 14, 16, 17, and 19, the limitation “an onset of patient activity” in claims 12, 14, 17, and 19, in line 19 of claim 11 and in line 21 of claim 16 is indefinite, because it is unclear whether it is the same onset as “an onset of patient activity” in line 15 of claim 16 and line 14 of claim 11. 
Re Claims 11 and 14, the limitation “an initial detection” in line 19 of claim 11 and claim 14 is indefinite, because there is an antecedent basis in line 14 of claim 11, “initially detect”. 
Re Claims 16 and 19, the limitation “an initial detection” in line 19 of claim 20 and claim 19 is indefinite, because there is an antecedent basis in line 15 of claim 16, “initially detecting”. 
	Indefiniteness of independent claims render the dependent claims indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Heggs et al. (US 4,905,697) in view of Alt et al. (US 6,096,061), hereinafter “Alt”, and Ternes (US 2004/0098060).
Re Claims 11, 12, and 14, Heggs discloses an implantable system configured to be implanted in a patient, comprising: 
a temperature sensor configured to produce one or more outputs indicative of blood temperature when the temperature sensor is activated (col. 4, thermistor 109 in fig. 1); 
a motion sensor configured to produced one or more outputs indicative of activity when the motion sensor is activated (col. 4, motion sensor 110 in fig. 1); 
a pulse generator configured to produce pulses that are used to pace a patient's heart (col. 9, fig. 1, pulse generator 113); 
a controller communicatively coupled to the temperature sensor, the motion sensor, and the pulse generator (col. 9, fig. 1, control circuit 112); and 
a power supply configured to supply power to the controller and other components of the implantable system when they are activated (col. 9, power supply); 

initially detect an onset of patient activity based on at least one of the one or more outputs of the temperature sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate, wherein the controller is configured to initially detect an onset of patient activity, based on at least one of the one or more outputs of the temperature sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time (col. 2, the temperature sensor is placed in the right ventricle of the patient’s heart, the temperature therein indicating the relative activity level of the patient. Responsive to the nonambient temperature, the control circuit produces a rate control signal indicative of a predetermined stimulation rate for a predetermined time period when the relationship reaches a predetermined threshold. Temperature sensor detects onset of activity or exercise. As a result, the pacemaker elevates the stimulation rate from a resting to an interim rate which provides sufficient cardiac output to meet the demands of the elevated activity level.) ; 
selectively activate and use at least one of the one or more outputs of the motion sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the temperature sensor (col. 3, The pacemaker further includes a motion sensor for sensing the motion of the patient’s body, the control circuit being further responsive to the sensed motion for terminating the predetermined time period when the motion during the time period is less than a predetermined level; col. 10, When an interim stimulation rate is indicated for brief or mild activity, pacemaker 100 stimulates the heart for an interim time period . The activity or motion level of the patient during this period is sensed by the motion sensor and compared with a predetermined level to verify that the interim rate is in fact required by the patient. When the interim rate is not justified by the actual activity level of the patient, the interim time period is terminated, and the stimulation rate of the pacer is returned to the resting rate – this disclosure indicates that motion sensor is activated when 
cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the at least one of the one or more outputs of the motion sensor (col. 5, During this interim time period, the activity level of the patient’s body sensed by motion sensor 110 is compared with a predetermined activity level. When the sensed activity level is less than the predetermined activity level, a control circuit 112 of the pacemaker terminates the interim time period which causes the pacemaker to incrementally change the stimulation rate of the heart to the resting rate);  
Heggs is silent regarding the controller configured to 
initially detect an onset of patient activity based on at least one of the one or more outputs of the motion sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate; 
selectively activate and use at least one of the one or more outputs of the temperature sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the motion sensor; and 
cause the pulse generator to reduce the pacing rate from the increased rate to the base rate in response to the detection of the onset of patient activity being rejected using the temperature sensor; 
wherein the temperature sensor is kept in a low power mode when not selectively activated by the controller to confirm or reject the detection of the onset of patient activity, as initially detected based on at least one of the one or more outputs of the motion sensor, 

wherein the controller is configured to initially detect an onset of patient activity, based on at least one of the one or more outputs of the motion sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time
Heggs is also silent regarding the power supply being a battery. 
However, Alt discloses an implantable system configured to be implanted in a patient (col. 4, line 15, implantable defibrillator 10), comprising: 
a temperature sensor configured to produce one or more outputs indicative of blood temperature when the temperature sensor is activated (col. 4, lines 58-67, complementary sensor 14, such as a central venous blood temperature sensor in the form of a thermistor, used to confirm or contest the accuracy of information derived from the activity sensor (accelerometer)); 
a motion sensor configured to produced one or more outputs indicative of activity when the motion sensor is activated (col. 4, line 54 – col. 6, line 62, activity sensor 30 housed within case 12); 
a pulse generator configured to produce pulses that are used to pace a patient's heart (col. 4, lines 29-34, a cardiac pacing section 13 with associated pulse generator 15 and a cardioverting and defibrillating section 18 with associated shock waveform generator 20 ; 
a controller communicatively coupled to the temperature sensor, the motion sensor, and the pulse generator (col. 4, lines 36-41, a microprocessor 22 and associated memory 23 and logic 24 which cooperate with each other and with the various therapy function sections to achieve programming, deliver and implement instructions and program information, and maintain compatibility between the functional components of the device; col. 4, line 56, signal processing circuitry 31 for processing signals indicative of the current status of physical activity or exercise (or rest) of the patient.); and 

the controller configured to 
initially detect an onset of patient activity based on at least one of the one or more outputs of the motion sensor, and in response thereto, cause the pulse generator to increase a pacing rate from a base rate to an increased rate, wherein the controller is configured to initially detect an onset of patient activity, based on at least one of the one or more outputs of the motion sensor, in response to detecting an increase in motion by at least a threshold amount for at least a threshold amount of time (col. 4, line 54 – col. 6, line 62; col. 9, lines 25-30, An initial activity threshold may be selected according to the particular patient and the type of accelerometer employed. If the above processing calculation exceeds a first threshold, a logic circuit (not shown) initiates a predetermined increase in the pacing rate, to a second threshold. … if no further significant change occurs in the processed signal calculations, the increased pacing rate remains in effect); 
selectively activate and use at least one of the one or more outputs of the temperature sensor to confirm or reject an initial detection of an onset of patient activity, as detected based on at least one of the one or more outputs of the motion sensor (col. 4, lines 58-67, complementary sensor 14, such as a central venous blood temperature sensor in the form of a thermistor, used to confirm or contest the accuracy of information derived from the activity sensor (accelerometer); col. 8, lines 30-35). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heggs, by switching the functions of the motor sensor and the temperature sensor such that the controller is configured to use the motor sensor for initial detection of an onset of patient activity and increase in pacing rate from a base rate to an increased rate and to use the temperature sensor to 
Alt is silent regarding the temperature sensor being kept in a low power mode when not selectively activated by the controller to confirm or reject the detection of the onset of patient activity, as initially detected based on at least one of the one or more outputs of the motion sensor, wherein the controller is configured to periodically activate the motion sensor and to maintain the temperature sensor in the low power mode until an initial detection of an onset of patient activity is detected based on at least one of the one or more outputs of the motion sensor.  
However, Ternes discloses an implantable system configured to be implanted in a patient comprising: 

a motion sensor configured to produce one or more outputs indicative of motion when the motion sensor is activated (para. [0040], accelerometer)
a pulse generator configured to produce pulses that are used to pace a patient’s heart (para. [0041], pulse generator 22 and/or 24)
a controller communicatively coupled to the temperature sensor, the motion sensor, and the pulse generator (para. [0041], [0039], microprocessor-based controller 20; fig. 4). 
a battery configured to supply power to the controller and other components of the implantable system when they are activated (para. [0038], battery supply 42);
the controller configured to keep the temperature sensor in a low power mode when not selectively activated by the controller, wherein the controller is configured to periodically activate the motion sensor and to maintain the temperature sensor in the low power mode until an initial detection of an onset of patient activity is detected based on at least one of the one or more outputs of the motion sensor (fig. 6, para. [0041], an algorithm in which patient activity, as measured by an accelerometer (XL) is used to enable or disable multi-sensor blending in a rate responsive cardiac pacemaker. In this algorithm, activity levels, as monitored by an accelerometer, enable minute ventilation and blended sensing only when a threshold of activity is exceeded to thereby conserve battery power. The accelerometer is periodically activated by the controller through operation block 60. ; para. [0042], fig. 6, If the Delta rate drops below the “y” threshold, power to the MV sensing circuitry 40 is turned off and the blending algorithm executed by the microprocessor is disabled (block 70); para.[0040], the mechanism for monitoring activity level may be any one of the following or any combination thereof: heart rate sensor, accelerometer, minute ventilation sensor, posture sensor, blood pressure sensor, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heggs as modified by Alt, by configuring the controller such that the temperature sensor being kept in a low power mode when not selectively activated by the controller to confirm or reject the detection of the onset of patient activity, as initially detected based on at least one of the one or more outputs of the motion sensor and configuring the controller to periodically activate the motion sensor and to maintain the temperature sensor in the low power mode until an initial detection of an onset of patient activity is detected based on at least one of the one or more outputs of the motion sensor, as taught by Ternes, for the purpose of conserving battery power (para. [0041]). 
Re Claims 16, 17, and 19, Claims 16, 17, and 19 are rejected under substantially the same basis as claim 11, 12, and 14. 
Re Claim 13, Heggs discloses that the controller is configured to cause the pulse generator to further increase the pacing rate from the increased rate to a further increased rate in response to the controller detecting continued patient activity based on at least one of the one or more outputs of the temperature sensor and/or based on at least one of the one or more outputs of the motion sensor (fig. 2, fig. 3, col. 6, line 29 – col. 7, line 10).  
Re Claim 18, Heggs discloses causing the pulse generator to maintain the increased pacing rate, or further increase the pacing rate from the increased rate to a further increased rate, in response to detecting continued patient activity based on at least one of the one or more outputs of the temperature sensor and/or based on at least one of the one or more outputs of the motion sensor (fig. 2, fig. 3, col. 6, line 29 – col. 7, line 10).  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heggs et al. (US 4,905,697) as modified by Alt et al. (US 6,096,061), hereinafter “Alt”, and Ternes (US 2004/0098060), and further in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claim 15, Heggs discloses the claimed invention substantially as set forth in claim 11. 
	Heggs discloses thermistor 109 positioned in the right ventricle 103 of heart (col. 4, line 37-39). 
	Heggs discloses motion sensor 110 housed in the pacemaker 100 (fig. 1)
Heggs is silent regarding the implantable system being a leadless cardiac pacemaker that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart; each of the temperature sensor, the motion sensor, the pulse generator, the controller, and the battery is disposed in the housing; and the leadless cardiac pacemaker further comprises at least two electrodes supported by the housing and used to deliver pulses, produced by the pulse generator, to a patient's heart.  
However, Hou discloses an implantable system being a leadless cardiac pacemaker (abstract, a leadless implantable medical device (LIMD)) that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart (para. [0127], LIMD configured to be within a single chamber of the heart; fig. 3C); each of the temperature sensor, the motion sensor, the pulse generator, the controller, and the battery is disposed in the housing (fig. 8, para. [0127] discloses a housing 800 which contains battery 872, physiological sensor 870, pulse generator 822, programmable microcontroller 820, para. [0141] discloses that LIMD 800 can include one or more physiologic sensors 870, where the sensors sense respiration rate, pH of blood, ventricular gradient, activity, position/posture, temperature, minute ventilation (MV), and so forth); and the leadless cardiac pacemaker further comprises at least two electrodes supported by the housing and used to deliver pulses, produced by the pulse generator, to a patient's heart (para. [0128] discloses at least two 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heggs as modified by Alt and Ternes, by configuring the implantable system to be a leadless cardiac pacemaker that comprises a hermetic housing adapted and configured to be disposed in a chamber of a patient's heart; each of the temperature sensor, the motion sensor, the pulse generator, the controller, and the battery is disposed in the housing; and the leadless cardiac pacemaker further comprises at least two electrodes supported by the housing and used to deliver pulses, produced by the pulse generator, to a patient's heart, as taught by Hou, for the purpose of making the pacemaker compact with all the components housed in one structure and capable of pacing and sensing in the chamber of the heart where it is implanted and different chamber as well (para. [0011], [0016], The electrodes enable delivering stimulus and sensing in different chambers of the heart and thus provide physiological synchronization of myocardial contraction in multiple chambers). 
Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 15. 
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, September 11, 2021Examiner, Art Unit 3792    

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792